Citation Nr: 0625124	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  06-09 231	)	DATE
	)
	)


THE ISSUE

Whether the March 12, 2003 decision by the Board of Veterans' 
Appeals (Board) involved clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1990 to July 1991.

2.  On September 30, 2005, a motion for revision of a March 
2003 Board decision based on CUE was filed.

3.  In March 2006, the United States Court of Appeals for 
Veterans Claims (CAVC) affirmed the Board's March 2003 
decision.



CONCLUSION OF LAW

The March 2003 Board decision is not subject to revision on 
the basis of CUE as it was appealed to and decided by a court 
of competent jurisdiction.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court of competent jurisdiction 
(i.e. CAVC), and decisions on issues which have subsequently 
been decided by a court of competent jurisdiction.  38 C.F.R. 
§ 20.1400 (2005).

In a March 12, 2003 decision, the Board denied service 
connection for residuals of  stab wounds of the chest and 
abdomen, denied service connection for post-traumatic stress 
disorder (PTSD) and drug and alcohol abuse, and denied 
entitlement to a temporary total rating based on 
hospitalization from August 29, 1999 to September 24, 1999.  
The moving party has alleged that there is CUE in the Board's 
March 2003 decision, and has filed a motion to vacate such 
decision.

In March 2006, the CAVC affirmed the March 12, 2003 Board 
decision that was challenged on the basis of CUE in the 
moving party's motion.  Thus, the March 2003 Board decision 
is not subject to revision on the basis of CUE as it has been 
appealed to and decided by a court of competent jurisdiction.  
38 C.F.R. § 20.1400(b) (2005).  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed with prejudice.

ORDER

The motion is dismissed.  




                       
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



